Filed Pursuant to Rule 424(b)(3) Commission File No. 333-161346 PROSPECTUS $150,000,000 Common Stock Preferred Stock Depositary Shares Debt Securities Rights Units Warrants We may offer and sell from time to time under this prospectus an indeterminate number of shares of our common stock, preferred stock, depositary shares, debt securities, rights to purchase common stock, units consisting of two or more of these classes or series of securities and warrants to purchase any of the other securities that may be sold under this prospectus. We will describe in a prospectus supplement the securities we are offering and selling, as well as the specific terms of the securities. We may offer these securities in amounts, at prices and on terms determined at the time of offering. We may sell the securities directly to you, through agents we select, or through underwriters and dealers we select. If we use agents, underwriters or dealers to sell the securities, we will name them and describe their compensation in a prospectus supplement. Our common stock is quoted on The New York Stock Exchange under the symbol “NGS.” On
